Title: To James Madison from Robert Patton, 24 January 1806 (Abstract)
From: Patton, Robert
To: Madison, James


                    § From Robert Patton. 24 January 1806, Philadelphia. “I this day received your favour of the 21st, enclosing a draft on the Bank United states, for three hundred & fifty dollars, being the sum to be paid, in exchange for a pair Horses. Enclosed you have the receipt & warrantee. I sincerely hope they may answer your expectations.
                    “I beg you to believe me, when I assure you, that, it will always give me pleasure, to have an opportunity to serve your amiable Lady, or yourself. Please to present my most respectful compliments to Mrs. Madison.”
                